In an action to recover damages for personal injury, defendants appeal from an order of the Supreme Court, Kings County, entered February 1, 1965, which granted plaintiff’s motion to vacate a prior order of said court made on November 16, 1960, granting defendants’ motion, on plaintiff’s default, to dismiss the complaint for lack of prosecution. Order reversed, without costs, and motion denied. (Greenwald v. Zyvith, 23 A D 2d 201; Berger v. Colrick, 20 A D 2d 639.)
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.